Citation Nr: 1740523	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating prior to March 27, 2012, and 30 percent thereafter for chronic kidney disease with hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1989 to August 1989, May 1990 to August 1990, June 1993 to March 1994, May 1999 to July 1999, August 1999 to January 2001, September 2001, January 2002 to January 2003, December 2003 to January 2005, December 2005 to April 2006, January 2007 to April 2007, August 2008 to February 2009 and April 2010 to August 2010.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated March 2012 by the Department of Veteran Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This rating decision granted service connection for chronic kidney disease with hypertension for a noncompensable evaluation.  A rating decision in September 2013 increased the evaluation to 30 percent for chronic kidney disease with hypertension beginning March 27, 2012.  


FINDINGS OF FACTS

1.  Prior to March 27, 2012, the Veteran's chronic kidney disease was manifested by increased blood pressure which required continuous medication for control.

2.  As of March 27, 2012, the Veteran's chronic kidney disease is manifested by increased blood pressure which requires continuous medication for control.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for chronic kidney disease with hypertension have been met for the length of the appeal.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.102, 4.7, 4.104, 4.115a, Diagnostic Code 7537, 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he should have a higher rating for chronic kidney disease with hypertension as his symptoms are worse than the currently assigned rating accounts for.  
The Veteran's private medical records from September 2009 show the Veteran was diagnosed with stage II chronic kidney disease and hypertension at that time.  The Veteran's service treatment records (STRs) show that the Veteran had hypertension and was being treated with the medication Lisinopril at an April 2010 deployment medical examination.

At a December 2010 VA examination, the examiner diagnosed the Veteran with mild, stage II chronic kidney disease. 

At a June 2011 VA examination, the examiner noted that the Veteran was diagnosed with chronic kidney disease in 2009 when the Veteran was found to have elevated creatine levels during a routine examination.  The examiner also reported that the Veteran's nephrologist opined that the Veteran has hypertension that is not deemed to be secondary to the Veteran's chronic kidney disease.  The examiner diagnosed the Veteran with renal dysfunction and noted that there was no need for regular dialysis.  The examination also showed the Veteran lacked signs or symptoms of renal dysfunction, urolithiasis, urinary tract or kidney infection and tumors or neoplasms.

In the March 2012 Notice of Disagreement (NOD), the Veteran asserts that he is entitled to a higher rating and advises that he has been diagnosed with hypertension and that he is taking a medication, Lisinopril, for the treatment of that condition, adding that this is evidenced by his service treatment records (STRs).

A review of the record shows that the Veteran receives treatment at the VA Medical Center and from private providers for chronic kidney disease with hypertension.  A review of the treatment notes of record does not show that the Veteran has symptoms that are worse than those described in the VA examination reports of record.

The Board finds that the Veteran is entitled to a rating of 30 percent prior to March 27, 2012, for chronic kidney disease with hypertension.  In this regard, the Board notes the Veteran's symptoms were consistent with chronic kidney disease which was manifested by increased blood pressure, which required continuous medication for control.  Specifically, this is evidenced by the Veteran's STRs from April 2010 showing that the Veteran was being treated for hypertension that was controlled by continuous medication.  Therefore, the Board finds that a rating of 30 percent for chronic kidney disease with hypertension is warranted for the period on appeal.  38 C.F.R. §§ 4.104, 4.115a, Diagnostic Code 7537, 7101 (2016).

Consideration has been given to assigning a higher rating beginning March 27, 2012.  However, there is no indication from the record that the Veteran's symptoms of chronic kidney disease with hypertension include kidney function with constant albuminuria with some edema or a definite decrease in kidney function or evidence of hypertension that is at least 40 percent disabling under diagnostic Code 7101.  Therefore, the Board finds that a rating in excess of 30 percent is not warranted beginning March 27, 2017.  38 C.F.R. §§ 4.104, 4.115a, Diagnostic Code 7537, 7101 (2016).


ORDER

Prior to March 27, 2012, entitlement to an initial rating of 30 percent, but not higher, for chronic kidney disease with hypertension is granted, subject to the laws and regulations governing the payment of VA monetary benefits.

As of March 27, 2012, entitlement to an initial rating in excess of 30 percent for chronic kidney disease with hypertension is denied.  



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


